It appeared in evidence that the defendant's servant drove a wagon drawn by six or eight horses over a cross-walk to a connecting street, and that when the pole horses reached the walk he shouted to the people assembled some fifteen feet down the sidewalk, swung the pole and wagon sharply around in that direction and there struck and injured the plaintiffs' wives. There can be no serious question of the propriety of submitting the issue of his negligence to the jury. Chatel v. Schonland, 75 N.H. 543.
If it be assumed that the negligence of the parties injured would bar these suits (see Guevin v. Railway, 78 N.H. 289), the case was still for the jury; for it could well be found that they were in an apparently safe place when the driver's unexpected act left them no opportunity to escape before the wagon was upon them. Gilbert v. Burque, 72 N.H. 521.
Exception overruled.
All concurred. *Page 148